ON MOTION TO DISMISS APPEAL
MILLER, Judge.
The defendant-appellant, Mark Wayne Williams, moves to dismiss his unlodged appeal from the Fourteenth Judicial District Court. The motion is unopposed. We dismiss.
Rule VII, Section 3, paragraph 2 of the Uniform Rules — Courts of Appeal provides as follows:
“In the absence of a timely answer to the appeal or other formal action to amend or modify the judgment appealed, the appellant alone may, by his formal motion to dismiss, on leave of the court, forthwith abandon his appeal and obtain its dismissal.”
There being no objection to the Motion to Dismiss, the appeal is hereby dismissed at mover’s cost.
Appeal dismissed.